IN THE SUPREME COURT OF PENNSYLVANIA


In re: Transfer of Attorney to             :   No. 1 IDE
Administrative Suspension Status           :
Pursuant to Pa.R.D.E. 219(l)               :   No. 126 DB 2017
                                           :
                                           :   Attorney Registration No. 207458
                                           :
                                           :   (Out of State)


                                        ORDER

PER CURIAM


      AND NOW, this 4th day of April, 2019, the Disciplinary Board having certified her

name to the Court for failure to pay expenses taxed under Pa.R.D.E. 208(g)(3), Shannon

Marie Pringle is transferred to administrative suspension status. See Pa.R.D.E. 219(l).

She shall comply with all the provisions of Pa.R.D.E. 217.